Citation Nr: 1225438	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active military service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that in the initial rating decision issued in January 2008, the RO granted service connection for hearing loss in the left ear, evaluated as noncompensable effective July 17, 2007 (the date the claim for service connection was received), but denied service connection for hearing loss in the right ear.  The Veteran appealed both the denial of service connection for hearing loss in the right ear and the assignment of a noncompensable disability rating for the now service-connected hearing loss in the left ear.  By rating decision issued in August 2009, the RO granted service connection for hearing loss in the right ear effective July 17, 2007, and evaluated the Veteran's now service-connected bilateral hearing loss as noncompensable.  The Board finds that the issue now before it is one for an initial compensable disability rating for bilateral hearing loss, and is for the entire appeal period as service connection for hearing loss in both ears is effective as of July 17, 2007.

The Veteran appeared and testified at a videoconference hearing held before a Veterans Law Judge in July 2010.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a videoconference hearing held before a Veterans Law Judge in July 2010.  However, in a May 2012 letter, the Board advised the Veteran that the Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  The letter stated that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was further notified that he had a right to another hearing, and it was requested that he complete and return a form indicating whether he wished to have another hearing, and if so, what type of hearing. 

In correspondence received in June 2012, the Veteran advised that he wished to have a Travel Board hearing at the local RO.  In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  38 C.F.R. § 20.904(a)(3) (2011).  Therefore, the Veteran should be scheduled for a hearing before a member of the Board at the RO in Muskogee, Oklahoma. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


